EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brennan Swain on 18 May 2021.
	The application has been amended as follows:
In the Claims:
	In claim 9, line 2, --consisting-- has been inserted after “group.
	In claim 11, line 2, “layer” has been deleted and --member-- has been inserted therefor.
	In claim 11, line 3, “layer” has been deleted and --member-- has been inserted therefor.
	In claim 12, line 1, “2” has been deleted and --1-- has been inserted therefor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record was applied in the previous office action mailed 19 February 2021. Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed step of disposing a hardening agent into the cell interiors after the inserting step (b). Claims 6, 10 and 14 are allowable for the reasons provided on page 9 of the previous office action. The examiner’s amendment was provided to use proper Markush language in claim 9, to use the terminology from parent claim 1 in claim 11, and to correct the dependency of claim 12 in view of the cancellation of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745